Citation Nr: 1026263	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

Entitlement to an evaluation greater than 20 percent prior to 
February 21, 2004 and an evaluation greater than 40 percent 
beginning February 21, 2004 for service-connected diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2003 and May 2004 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In April 2003, the RO granted the 
Veteran's claim for service connection for diabetes mellitus and 
assigned a 20 percent evaluation.  Since that time, the AMC 
assigned a 40 percent evaluation for the Veteran's diabetes 
mellitus beginning February 21, 2004. 
 
In July 2005, the Veteran testified at a Board hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

When this case was most recently before the Board in May 2008, it 
was decided in part and remanded in part.  It is now before the 
Board for further appellate action.

In the May 2008 Board decision, the Board denied the Veteran's 
claim for a higher evaluation for peripheral neuropathy of the 
lower extremities and remanded the issue of a higher evaluation 
for diabetes mellitus.  Pursuant to the Board's remand, the 
Appeals Management Center (AMC) adjudicated the Veteran's claim 
for a higher evaluation for diabetes mellitus and also, sua 
sponte, assigned higher evaluations for peripheral neuropathy of 
the lower extremities.  As the issues of peripheral neuropathy of 
the right and left lower extremity have already been adjudicated 
by the Board and have not been appealed by the Veteran, these 
issues are not before the Board at this time.

The issue of kidney disease as secondary to diabetes 
mellitus has been raised by the record in the July 2009 VA 
examination, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The record shows that the Veteran is now receiving benefits from 
the Social Security Administration (SSA).  The record does not 
reflect that efforts have been made to obtain corresponding 
medical records.  There is no report of the SSA decision in this 
case, and the Board therefore has no basis for preliminarily 
ascertaining that the disabilities for which SSA benefits were 
granted differ from those addressed in this appeal.  But see Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (finding that 
the duty to assist did not include obtaining SSA records where VA 
had a copy of the decision, and there was no evidence that the 
decision addressed the disability at issue in the appeal).  In 
fact, the Veteran submitted records showing that the Veteran's 
SSA benefits are likely based on the Veteran's service-connected 
disabilities, including diabetes mellitus and peripheral 
neuropathy of the lower extremities.  Efforts to obtain the SSA 
records are therefore required, pursuant to 38 C.F.R. § 
3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

In August 2008, the Veteran submitted a statement disagreeing 
with the 10 percent evaluation assigned for the Veteran's 
hypertension by the AMC following the grant of service 
connection.  The Veteran and his representative filed an informal 
hearing presentation in June 2010 requesting that the Board 
assign a higher evaluation for the Veteran's service-connected 
hypertension.  A statement of the case has not yet been issued in 
response to the Veteran's notice of disagreement with the initial 
evaluation assigned for his hypertension.  This issue must be 
remanded for the issuance of such a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 
19.26 (2009).

The Board acknowledges that the Veteran was recently afforded a 
VA examination pursuant to the May 2008 Board decision.  The July 
2009 examiner, however, did not state whether the Veteran's 
diabetes required twice monthly visits to a diabetes care 
provider.   

The United States Court of Appeals for Veteran Claims has stated 
that compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, a remand is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records and private 
treatment records, not already included in 
the claims file, should be obtained.

2.  SSA should be contacted, and all 
records of medical treatment corresponding 
with the Veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  Then, the Veteran should be afforded a 
VA examination, with the July 2009 
examiner, or any appropriate examiner, to 
determine the nature and extent of his 
diabetes mellitus and any secondary 
complications of this disorder.  

The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should state whether the 
Veteran presently has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations 
per year or twice monthly visits to a 
diabetic care provider.

The examiner should also address any 
secondary complications of diabetes 
mellitus.  Specifically, the examiner 
should address whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
kidney disease is secondary to his diabetes 
mellitus.  

For each complication found to be at 
least as likely as not, or more likely 
than not, secondary to diabetes, the 
examiner should provide a description 
of the symptoms and severity of such 
complication.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination of the 
claim remains less than fully favorable to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

5.  Separately, the Veteran should be 
furnished with a statement of the case 
addressing a higher evaluation for 
hypertension.  This issuance must include 
all relevant regulations, as well as an 
explanation of the Veteran's rights and 
responsibilities in perfecting an appeal as 
to the claim.  This issue should be 
certified to the Board only if the Veteran 
submits a timely and sufficient substantive 
appeal, and the Veteran and his 
representative should be informed of this 
fact.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



